DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s arguments page 8, regarding specification, abstract, and claim objections, have been fully considered and are persuasive.  The objections to the specification, abstract, and claims of September 29th, 2020 have been withdrawn.  
Applicant’s arguments, see page 9, regarding claim interpretation under 112(f) have been fully considered, but the examiner respectfully disagrees.  The applicant argues that the amendments made to the claims overcome the 112(f) interpretations of record, however the examiner respectfully disagrees and argues that there is not sufficient structure within the claims for “an output unit…”, “a management device…”, and “a reception unit…”.   For each of these limitations, according to the three-prong analysis explained in MPEP §2181(I) as to whether 112(f) is invoked, a generic placeholder of “unit” or “device” are used as a possible substitute for “means”, this generic placeholder is modified by functional language, and the generic placeholder is not modified by sufficient structure, material or acts for performing the claimed function.  Additionally, “an output unit”, “a management device”, and “a reception unit” are not terms that are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for a structure.  See MPEP §2181(I) for guidance on avoiding claim interpretation under 112(f). Hence, the examiner maintains the claim interpretation that the limitations invoke 112(f).
Applicant’s arguments, see page 9, regarding 112(b) rejections have been fully considered and are persuasive.  Therefore, the rejection of September 29th
Applicant’s arguments, see page 9-10, regarding 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for claim 1 is made in view of Watts (US 9561941).
In regards to the argument that Kichkaylo (US 20190176328) does not teach the condition of the other carrier includes whether or not any abnormal condition of at least one of the body, a wheel, and the burden has occurred in the second carrier, the examiner submits that this component is not fully taught by Kichkaylo.  However, Watts does teach of this element.  Watts teaches of a “central planning system may sometimes fail, such as when a robot gets stuck or when packages get dropped in a locations and lost.”  Additionally, it states that “local robot vision may also therefore provide robustness… for instance as an automatic pallet jack passes and identifies an object, the pallet jack may send information to a remote, cloud based server system” (Column 9, lines 10-19).  A detailed rejection follows below.
In regards to the argument that Watts does not teach of the “abnormal condition” limitation of claim 1, as stated in the above argument, the examiner respectfully disagrees.  Applicant argues that Watts refers to processes to be performed in an exceptional situation, which is expected to occur during a normal use of a carrier, and that an “abnormal condition” refers to a where some abnormalities, such as chipping, deformation, or over-heat generation could occur.  The claims are interpreted under the broadest reasonable interpretation, therefore the examiner respectfully disagrees.  The term “abnormal condition” can be interpreted as a condition that is not “normal” under regular use.  Although the examples of chipping, deformation, and over-heat generation do help add context to the claims, other examples such as a carrier wheel getting stuck or a burden getting dropped (Watts, Column 9, lines 10-13) could be considered as an abnormal condition under the broadest reasonable interpretation.  Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., chipping, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  A detailed rejection for these rejections follows below.  
Applicant’s arguments, see page 10-11, regarding 102 and 103 rejections have been fully considered but are not persuasive.  Claims 16-20 recite analogous limitations to claim 1, and no further argument has been made.  Additionally, claims 4-9 and 13 are dependent upon claim 1.  No further argument has been made for these claims, therefore the examiner respectfully disagrees, as these claims are still rejected under 102 or 103 due to the rejection of claim 1.  
It has been noted that claims 2-3, 10-12, and 14-15 have been canceled and claims 21 and 22 have been added within the amended claims, pages 3-7.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "output unit configured to..." in claim 1, line 6; "management device configured to..." in claims 1, 8, 9, 14-20; "reception unit configured to..." in claims 9, 14-17.
Support of the "output unit", and the "reception unit" can be found in paragraph 37, where these components are part of a control unit with processor and memory, as they are within the communications unit (0020). Support of the "management device" can be found in paragraph 41, as including a processor and memory.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 21, it is not disclosed within the specification that “the sensor measures a temperature within each of wheel tires of the carrier.”  It is noted that the present disclosure discusses a first carrier detecting the temperature of the wheel tires of a second carrier, however, it is not disclosed that a first carrier can detect the temperature within the wheel tires of a second carrier.  In other words, it is not disclosed that a first carrier can detect an internal temperature within the wheel tires of a second carrier.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 21, the claim recites “temperature within each of wheel tires of the carrier”, where the term within is inconsistent with the terminology recited in the specification, causing the claim to be indefinite.  The term within could be referring to the internal temperature within the wheel tire, however this has not been taught by the specification, as shown in the previous 112(a) rejection, and is inconsistent with the language of independent claim 1 since the sensor on a first carrier is determining the temperature of second carrier, and it is not clear how this sensor could determine an internal temperature within a tire.  The claim was interpreted as though the temperature sensor could detect the external temperature of a wheel carrier, which is supported by the claims and the specification.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9, 13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kichkaylo et al. (US 20190176328; hereinafter Kichkaylo; already of record) in view of Watts (US 9561941; already of record).
In regards to claim 1, Kichkaylo teaches of a carrier as a first carrier (Fig 2, Parts 240, 242, 244, 246, 248), the carrier comprising: 
a body having the ability to travel autonomously and including a holding mechanism configured to hold a burden (Para 0021, 0035); 

an output unit configured to output detected information, collected by the sensor, about the situation to a management device configured to manage operation of a second carrier which is different from the first carrier (Fig 10, Para 0141-0143, Fig 12, Part 1250, 1260, Para 0148, Fig 11A), 
However, Kichkaylo does not teach that the situation to be detected by the sensor comprises a condition of the second carrier that includes whether or not any abnormal condition of at least one of the body, a wheel, and the burden has occurred in the second carrier.
Watts, in the same field of endeavor, teaches that the situation to be detected by the sensor comprises a condition of the second carrier that includes whether or not any abnormal condition of at least one of the body, a wheel, and the burden has occurred in the second carrier (Column 9 lines 10-19; where a robot getting stuck can be due to an abnormal condition of a wheel, or packages getting lost or dropped can be an abnormal condition of the burden).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the situation surrounding a body of a first carrier, as taught by Kichkaylo, to include the condition of the second carrier that includes whether or not any abnormal condition of at least one of the body, a wheel, and the burden has occurred in the second carrier, as taught by Watts, in order to avoid the carriers from getting stuck or having packages get lost (Watts Column 9, Line 10-19).
In regards to claim 4, Kichkaylo in view of Watts teaches of the carrier of claim 1, wherein 
the condition of the second carrier includes a condition of a burden carried by the second carrier (Kichkaylo Para 0066 line 16-27, Para 0069).
In regards to claim 5, Kichkaylo in view of Watts teaches of the carrier of claim 1, wherein 

The motivation of combining Kichkaylo and Watts is the same as that recited in claim 1.  
In regards to claim 6, Kichkaylo in view of Watts teaches of the carrier of claim 1, wherein 
the sensor includes a camera configured to capture an image of surroundings of the body (Kichkaylo Para 0023).
In regards to claim 7, Kichkaylo in view of Watts teaches of the carrier of claim 6, wherein 
the sensor includes an RGB camera and/or an infrared camera (Kichkaylo Para 0155 lines 22-23).
In regards to claim 8, Kichkaylo in view of Watts teaches of the carrier of claim 5, wherein 
the management device is configured to output operation information, including information about operation of the second carrier, to the second carrier (Kichkaylo Fig 10, Para 0141-0143, Fig 12, Part 1250, 1260, Para 0148, Fig 11A, Para 0070; Watts Column 9 lines 20-36), and 
the operation information includes at least information about a traveling route of the second carrier (Kichkaylo Fig 10, Para 0141-0143; Watts Column 9 lines 20-36).
The motivation of combining Kichkaylo and Watts is the same as that recited in claim 1.  
In regards to claim 9, Kichkaylo in view of Watts teaches of the carrier of claim 1, further comprising a reception unit configured to receive, from the management device, operation information based on detected information collected about the situation and output by the second carrier managed by the management device (Kichkaylo Para 0148, Fig 11A, Part 1102, Fig 10, Para 0141-0143, Fig 12, Part 1250, 1260), wherein 
the carrier operates in accordance with the operation information received by the reception unit (Kichkaylo Fig 10, Para 0141-0143).
In regards to claim 13, Kichkaylo in view of Watts teaches of the carrier of claim 4, wherein 

The motivation of combining Kichkaylo and Watts is the same as that recited in claim 1.  
In regards to claims 16 and 17, the claims recite analogous limitations to that of the combination of claims 1 and 9, and are therefore rejected under the same premise.  
In regards to claim 18, the claim recite analogous limitations to that of the combination of claims 1 and 9, with the exception of a host system managing respective operations of a plurality of carriers (Kichkaylo Fig 10, Part 312, Para 0141-0143), and is therefore rejected under the same premise.  
In regards to claims 19 and 20, the claims recite analogous limitations to that of claim 1, and are therefore rejected under the same premise.  
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kichkaylo in view of Watts, further in view of Dudar (US 20180236828).  
In regards to claim 21, Kichkaylo in view of Watts teaches of the carrier of claim 1. 
However, Kichkaylo in view of Watts does not teach that the sensor measures a temperature within each of wheel tires of the carrier, and 
the abnormal condition of the second carrier is determined by the sensor when one of the wheel tires has a temperature higher than a threshold temperature. 
Dudar, in the same field of endeavor, teaches of the sensor measures a temperature within each of wheel tires of the carrier (Para 0011, Fig 1), and 
the abnormal condition of the second carrier is determined by the sensor when one of the wheel tires has a temperature higher than a threshold temperature (Fig 0011, Fig 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier of claim 1, as taught by Kichkaylo in view of Watts, to 
In regards to claim 22, Kichkaylo in view of Watts, further in view of Dudar teaches of the carrier of claim 1, wherein 
the sensor measures a volume of a sound occurred from each of wheel tires of the carrier (Dudar Para 0011, Fig 1; and Kichkaylo Para 0155 lines 24-26; where the microphone can be substituted for the temperature sensor), and 
the abnormal condition of the second carrier is determined by the sensor when one of the wheel tires has a volume of a sound higher than a threshold volume (Dudar Para 0011, Fig 1; and Kichkaylo Para 0155 lines 24-26; where the microphone can be substituted for the temperature sensor).
The motivation of combining Kichkaylo in view of Watts with Dudar is the same as that stated in claim 21 above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/16/2021